Title: To Thomas Jefferson from Charles Yancey, 4 August 1823
From: Yancey, Charles
To: Jefferson, Thomas


Dr Sir.
Richmond
4th August 1823
I expect ’ere this you have seen the unfortunate Dispute between  - Mr Crawford Editor of the Va Times, & his foreman Wm Ramsay. having written to you about the Comencement of said paper. I feel bound to say that every word of Mr Crawfords statement relative to the Contract is truth & I believe the balance is. I Cannot Recommend Ramsay to your notice & sincerely hope you will support Crawford. he is esteemed by those who know him best: a sound Republican a Man of honor. Education & Capacity. I am Dear Sir Your Mo ob— Hble servtCharles Yancey